UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50912 HAMMONDS INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0225318 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtAugust 14, 2008the Registrant had49,962,745 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 19 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Financial Statements Consolidated Financial Statements Unaudited Consolidated Balance Sheets - June 30, 2008 and December 31, 2007 4 Unaudited Consolidated Statements of Operations - Three and six months ended June 30, 2008 and 2007 5 Unaudited Consolidated Statements of Cash Flows - Six months ended June 30, 2008 and 2007 6 Notes to Unaudited ConsolidatedFinancial Statements 7 Back to Table of Contents 3 HAMMONDS INDUSTRIES, INC. Consolidated Balance Sheets June 30, 2008 and December 31, 2007 (Unaudited) June 30, 2008 December 31, 2007 Assets Current assets: Cash $ 104,821 $ 1,597,361 Trading securities - 28,314 Accounts receivable, less allowance for doubtful accounts of $102,838 and $104,169, respectively 1,386,873 791,374 Inventories, net 1,889,372 1,656,801 Prepaid expenses and other assets 100,464 89,236 Total current assets 3,481,530 4,163,086 Property and equipment, net 1,382,851 1,132,472 Intangible assets, net 5,153,942 5,457,365 Other assets 57,330 62,315 Total assets $ 10,075,653 $ 10,815,238 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 1,966,440 $ 1,326,808 Short-term note payable 89,999 89,999 Current installments of long-term capital lease obligations 64,842 29,967 Current installments of long-term debt 59,053 56,058 Total current liabilities 2,180,334 1,502,832 Long-term capital lease obligations, less current installments 260,688 123,100 Long-term debt, less current installments 2,631,896 2,665,585 Due to American International Industries, Inc. - related party 592,063 594,640 Deferred tax liability 156,535 156,535 Total liabilities 5,821,516 5,042,692 Stockholders' equity: Preferred stock, $0.001par value, authorized 5,000,000 shares: 3,769,626 issued and outstanding 377 377 Additional paid-in capital - preferred stock 4,811,573 4,811,573 Additional paid-in capital - beneficial conversion feature 3,272,060 3,272,060 Common stock, $0.0001 par value, authorized 195,000,000 shares: 49,904,695 and 49,748,257 shares issued and outstanding, respectively 4,991 4,975 Additional paid-in capital - common stock 7,543,439 7,480,255 Accumulated deficit (11,378,303 ) (9,796,694 ) Total stockholders' equity 4,254,137 5,772,546 Total liabilities and stockholders' equity $ 10,075,653 $ 10,815,238 The accompanying notes are an integral part of these consolidated financial statements. Back to Table of Contents 4 HAMMONDS INDUSTRIES, INC. Consolidated Statements of Operations For three and six months ended June 30, 2008 and 2007 (Unaudited) Three Months Three Months Six Months Six Months ended ended ended ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenues $ 2,420,771 $ 2,417,776 $ 4,625,928 $ 4,037,175 Costs and expenses: Cost of sales 1,790,454 1,867,448 3,555,106 3,332,690 Selling, general and administrative 1,258,272 968,899 2,385,372 1,833,617 Total operating expenses 3,048,726 2,836,347 5,940,478 5,166,307 Operating loss (627,955 ) (418,571 ) (1,314,550 ) (1,129,132 ) Other income (expenses): Interest income 61 6,175 4,681 12,450 Interest expense (79,946 ) (147,377 ) (159,469 ) (248,364 ) Realized loss on trading securities - - (100,000 ) Unrealized gain (loss) on trading securities - (33,730 ) 71,686 (74,510 ) Other income - 40 129 226 Total other expenses (79,885 ) (174,892 ) (182,973 ) (310,198 ) Net loss before income tax (707,840 ) (593,463 ) (1,497,523 ) (1,439,330 ) Income tax benefit (29,790 ) - (20,914 ) - Net loss (678,050 ) (593,463 ) (1,476,609 ) (1,439,330 ) Preferred dividends Regular dividend (60,000 ) (45,000 ) (105,000 ) (90,000 ) Forgiveness of dividends - 150,425 - 150,425 Net loss applicable to common shareholders $ (738,050 ) $ (488,038 ) $ (1,581,609 ) $ (1,378,905 ) Net loss per common share - basic and diluted $ (0.01 ) $ (0.01 ) $ (0.03 ) $ (0.04 ) Weighted average common shares - basic and diluted 49,855,565 40,093,765 49,820,058 38,234,934 The accompanying notes are an integral part of these consolidated financial statements. Back to Table of Contents 5 HAMMONDS INDUSTRIES, INC. Consolidated Statements of Cash Flows Six months ended June 30, 2008 and 2007 (Unaudited) Six Months Six Months Ended Ended June 30, 2008 June 30, 2007 Cash flows from operating activities: Net loss $ (1,476,609 ) $ (1,439,330 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 130,879 79,203 Amortization of intangibles 323,357 333,250 Realized loss on trading securities 100,000 - Unrealized (gain) loss on trading securities (71,686 ) 74,510 Stock based compensation 63,200 40,000 Change in operating assets and liabilities: Accounts receivable (595,499 ) (11,057 ) Inventories (232,571 ) (130,958 ) Prepaid expenses and other current assets (11,228 ) 33,575 Other assets 4,985 (28,295 ) Accounts payable and accrued expenses 534,632 192,661 Net cash used in operating activities (1,230,540 ) (856,441 ) Cash flows from investing activities: Costs of securing patents and trademarks (19,934 ) (4,840 ) Purchase of property and equipment (177,742 ) (190,984 ) Purchase of option to buy American International Industries, Inc. stock - (100,000 ) Proceeds from notes receivable - 14,453 Change in amount due to American International Industries, Inc. (2,576 ) 168,771 Net cash used in investing activities (200,252 ) (112,600 ) Cash flows from financing activities: Proceeds from issuance of common stock - 694,672 Proceeds from long-term borrowing - 284,551 Principal payments under capital lease obligations (31,054 ) - Principal payments of short-term borrowings - (181,096 ) Principal payments of long-term borrowings (30,694 ) (19,708 ) Net cash (used in) provided byfinancing activities (61,748 ) 778,419 Net decrease in cash (1,492,540 ) (190,622 ) Cash and cash equivalents at beginning of period 1,597,361 396,505 Cash and cash equivalents at end of period $ 104,821 $ 205,883 Supplementalcash flow information: Interest paid $ 106,914 $ 248,364 Income taxes paid $ - $ - Non-cash transactions: Acquisition of fixed assets under capital lease obligations $ 203,515 $ - The accompanying notes are an integral part of these consolidated financial statements. Back to Table of Contents 6 HAMMONDS INDUSTRIES, INC. Notes to Unaudited Consolidated Financial Statements June 30, Note 1 - Summary of Significant Accounting Policies The accompanying unaudited interim financial statements of Hammonds Industries, Inc. (“Hammonds”), f/k/a International American Technologies, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Hammonds’ latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. Organization, Ownership and Business Hammonds is a 48% owned subsidiary of American International Industries,
